Exhibit 10.19

R.R. DONNELLEY & SONS COMPANY

STOCK UNIT AWARD, AMENDED

(2003 LTIP)

This Stock Unit Award (“Award”) was granted as of XXXXXXXXXX by R.R. Donnelley &
Sons Company, a Delaware corporation (the “Company”), to XXXXXXXX (“Grantee”)
and is hereby amended to conform with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

1. Grant of Award. Under the Award, the Company credited to Grantee XXXX stock
units (the “Stock Units”), subject to the restrictions and on the terms and
conditions set forth herein. This Award was made pursuant to the provisions of
the Company’s Moore Wallace Incorporated 2003 Long Term Incentive Plan (the
“2003 LTIP”). Capitalized terms not defined herein shall have the meanings
specified in the 2003 LTIP. Grantee shall indicate acceptance of this amendment
to the Award by signing and returning a copy hereof.

2. Vesting.

(a) Except to the extent otherwise provided in paragraph 2(b) or 3 below, the
Stock Units shall vest in four equal 25% increments on the first anniversary,
second anniversary, third anniversary and fourth anniversary of the grant date.

(b) Upon the occurrence of a Change in Control, any portion of the Stock Units
that is not fully vested, shall, in accordance with the terms of the 2003 LTIP,
become fully vested.

3. Treatment Upon Separation from Service.

(a) If Grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h), hereinafter a “Separation from Service”) by reason of
death, or Disability (as defined as in the Company’s long-term disability policy
as in effect at the time of Grantee’s disability), any portion of the Stock
Units that is unvested as of the date of such Separation from Service shall
become fully vested.

(b) If Grantee has a Separation from Service either (i) prior to age 65 by
reason of a Qualifying Retirement at any time prior to the first anniversary of
the grant date or (ii) on account of retirement on or after age 65, any portion
of the Stock Units that is unvested as of the date of such Separation from
Service shall be forfeited. If Grantee has a Separation from Service prior to
age 65 by reason of a Qualifying Retirement at any time after the first
anniversary of the grant date, any portion of the Stock Units that is unvested
as of the date of such Separation from Service shall become fully vested. A
“Qualifying Retirement” is defined as (A) Grantee is an active participant in a
Company sponsored retirement benefit plan and is eligible to commence benefits
thereunder at the time of Separation from Service and Grantee’s Separation from
Service was not initiated by the Company for cause (a Grantee that is a
participant in the Retirement Benefit Plan of R.R. Donnelley & Sons Company (the
“RR Donnelley



--------------------------------------------------------------------------------

Pension Plan”) is eligible to commence benefits under the plan if Grantee is
eligible to commence benefits under the traditional formula of the RR Donnelley
Pension Plan, or would have been eligible to commence benefits under the
traditional formula of the RR Donnelley Pension Plan had Grantee been a
participant in the traditional formula of the RR Donnelley Pension Plan during
his or her service with R.R. Donnelley & Sons Company and/or any subsidiary at
the time of Separation from Service), (B) Grantee is not an active participant
in a Company sponsored retirement benefit plan but Grantee would have been
eligible to commence benefits under the traditional formula of the RR Donnelley
Pension Plan had Grantee been a participant in the traditional formula of the RR
Donnelley Pension Plan during his or her service with the Company and/or any
subsidiary at the time of Separation from Service or (C) a Separation from
Service that the Committee determines is a Qualifying Retirement.

(c) If Grantee has a Separation from Service other than on account of death,
Disability or retirement on or after age 65 or a Qualifying Retirement, any
portion of the Stock Units that is unvested as of the date of such Separation
from Service shall be forfeited.

4. Issuance of Common Stock in Satisfaction of Stock Units. As soon as
practicable following each vesting date but no later than 60 days thereafter,
the Company shall issue one share of common stock of the Company (“Common
Stock”) to Grantee for each Stock Unit that has vested on such date, provided,
however, that if Grantee has a Separation from Service described in Section 3(b)
and Grantee is a “specified employee” within the meaning set forth in the
document entitled “409A: Policy of R.R. Donnelley & Sons Company and to
Affiliates Regarding Specified Employees” on the date of Grantee’s Separation
from Service, then the date of issuance shall be postponed to the first business
day of the sixth month occurring after the month in which the date of Grantee’s
Separation from Service occurs (or, if earlier, thirty days after the date of
Grantee’s death). Each Stock Unit shall be cancelled upon the issuance of a
share of Common Stock with respect thereto.

5. Dividends. No dividends or dividend equivalents will accrue with respect to
the Stock Units.

6. Rights as a Shareholder. Prior to issuance, Grantee shall not have the right
to vote, nor have any other rights of ownership in, the shares of Common Stock
to be issued in satisfaction of Stock Units upon their vesting.

7. Withholding Taxes.

(a) As a condition precedent to the issuance to Grantee of any shares of Common
Stock pursuant to this Award, the Grantee shall, upon request by the Company,
pay to the Company such amount of cash as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award. If Grantee shall fail to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount then or thereafter payable by the Company
to Grantee.



--------------------------------------------------------------------------------

(b) Grantee may elect to satisfy his obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery to the Company of previously owned whole shares of Common Stock for
which Grantee has good title, free and clear of all liens and encumbrances,
having a fair market value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Award (the “Tax Date”), equal
to the Required Tax Payments, or (3) directing the Company to withhold a number
of shares of Common Stock otherwise issuable to Grantee pursuant to this Award
having a fair market value, determined as of the Tax Date, equal to the Required
Tax Payments or any combination of (1)-(3). Any fraction of a share of Common
Stock which would be required to satisfy such an obligation shall be disregarded
and the remaining amount due shall be paid in cash by Grantee. No certificate
representing a share of Common Stock shall be delivered until the Required Tax
Payments have been satisfied in full. For purposes of this Award, the fair
market value of a share of Common Stock on a specified date shall be determined
by reference to the closing stock price in trading of the Common Stock on such
date as reported in the New York Stock Exchange-Composite Transactions, or, if
no such trading in the Common Stock occurred on such date, then on the next
preceding date when such trading occurred.

8. Non-Solicitation.

(a) Grantee shall not, while employed by the Company and for a period of one
year from the date of Grantee’s Separation from Service with the Company for any
reason, including Separation from Service initiated by the Company with or
without cause, directly or indirectly, either on Grantee’s own behalf or on
behalf of any other person, firm or entity, solicit or provide services which
are the same as or similar to the services the Company provided or offered while
Grantee was employed by the Company to any customer or prospective customer of
the Company (i) with whom Grantee had direct contact in the course of Grantee’s
employment with the Company or about whom Grantee learned confidential
information as a result of his or her employment with the Company and (ii) that,
at the time of, or at any time within the two-year period prior to, Grantee’s
Separation from Service, was a customer of the Company or prospective customer
whom the Company was actively soliciting.

(b) Grantee shall not while employed by the Company and for a period of one year
from the date of Grantee’s Separation from Service initiated with the Company
for any reason, including Separation from Service by the Company with or without
cause, either directly or indirectly solicit, induce or encourage any Company
employee(s) who was an employee at such time or was an employee of the Company
within six months immediately prior to such time to terminate their employment
with the Company or to accept employment with any competitor, supplier or
customer of the Company, nor shall Grantee cooperate with any others in doing or
attempting to do so. As used herein, the terms “solicit, induce or encourage”
include, but are not limited to, (i) initiating communications with a Company
employee relating to possible



--------------------------------------------------------------------------------

employment, (ii) offering bonuses or additional compensation to encourage
Company employees to terminate their employment with the Company and accept
employment with a competitor, supplier or customer of the Company, or
(iii) referring Company employees to personnel or agents employed by
competitors, suppliers or customers of the Company.

9. Miscellaneous.

(a) The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith,
and will use reasonable efforts to comply with all laws and regulations which,
in the opinion of counsel for the Company, shall be applicable thereto.

(b) Nothing in this Award shall confer upon Grantee any right to continue in the
employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.

(c) This Award shall be governed in accordance with the laws of the Province of
Ontario and the laws of Canada.

(d) This Award shall be binding upon and inure to the benefit of any successor
or successors to the Company.

(e) Neither this Award nor the Stock Units nor any rights hereunder or
thereunder may be transferred or assigned by Grantee other than by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or other procedures approved by the Company.
Any other transfer or attempted assignment, pledge or hypothecation, whether or
not by operation of law, shall be void.

(f) The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Agreement or the
Stock Units. This Agreement and the Stock Units are subject to the provisions of
the 2003 LTIP and shall be interpreted in accordance therewith.

(g) If Grantee is a resident of Canada, Grantee further agrees and represents
that any acquisitions of Common Stock hereunder are for his own account for
investment, and without the present intention of distributing or selling such
Common Stock or any of them. Further, the Company and its subsidiaries expressly
reserve the right at any time to dismiss Grantee free from any liability, or any
claim under this Award, except as provided herein or in any agreement entered
into hereunder. Any obligation of the Company under this Award to make any
payment at any future date or issue Common Stock merely constitutes the unfunded
and unsecured promise of the Company to make such payment or issue such Common
Stock; any payment shall be



--------------------------------------------------------------------------------

from the Company’s general assets in accordance with this Award and the issuance
of any Common Stock shall be subject to the Company’s compliance with all
applicable laws including securities law and the laws its jurisdiction of
incorporation or continuance, as applicable, and no Grantee shall have any
interest in, or lien or prior claim upon, any property of the Company or any
subsidiary by reason of that obligation. If Grantee is a resident of Canada,
Grantee hereby indemnifies the Company against and agrees to hold it free and
harmless from any loss, damage, expense or liability resulting to the Company if
any sale or distribution of the Common Stock by Grantee is contrary to the
representations and agreements referred to above.

(h) If there is any inconsistency between the terms and conditions of this Award
and the terms and conditions of Grantee’s employment agreement, employment
letter or other similar agreement, the terms and conditions of such agreement
shall control.

(i) This Award is intended to be exempt from section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder. This Award shall be administered and interpreted to the extent
possible in a manner consistent with the intent expressed in this paragraph. If
any compensation or benefits provided by this Award may result in the
application of section 409A of the Code, the Company shall, in consultation with
you, modify this Award as necessary in order to exclude such compensation from
the definition of “deferred compensation” within the meaning of such section
409A of the Code or in order to comply with the provisions of section 409A of
the Code. By signing this Agreement you acknowledge that if any amount paid or
payable to you becomes subject to section 409A of the Code, you are solely
responsible for the payment of any taxes and interest due as a result.

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

 

R.R. Donnelley & Sons Company By:  

LOGO [g49503thomas-carroll.jpg]

Name:   Thomas Carroll Title:   EVP, Chief Human Resources Officer

All of the terms of this Award are accepted as of this      day of
                    , 2008.

 

   Grantee: